Citation Nr: 1451325	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to Agent Orange.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDINGS OF FACT


Resolving all doubt in the Veteran's favor, the Veteran has non-Hodgkin's lymphoma that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.


CONCLUSION OF LAW

The criteria for entitlement to service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for entitlement to service connection for non-Hodgkin's lymphoma is resolved in the Veteran's favor and is the only matter disposed of in this decision, further discussion of compliance with the VCAA with regard to this claim is not necessary.

Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Non-Hodgkin's lymphoma is listed as a disease associated with exposure to herbicide agents. 38 C.F.R. § 3.309(e).

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used. 
According to the bulletin, if a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  M21-1MR.  

Stated another way, C & P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C & P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  

Factual Background and Analysis

In this case, the Veteran seeks service connection for his non-Hodgkin's lymphoma as related to military service, to include due to exposure to Agent Orange.  The record reflects that the Veteran served a tour of duty in Thailand during active duty service and his MOS was that of radio relay and carrier repairman.  Service personnel records detailed that the Veteran served for about 18 months at U-Tapao Air Force Base from September 1966 to April 1968.  Based upon the above, with respect to the Veteran's claim for service connection for non-Hodgkin's lymphoma, the issue is whether the Veteran's service at U-Tapao involved him being in or near the perimeter of that base.

The Veteran states that his responsibilities required him to set up and repair communications all over the base, including work at or outside the perimeter of U-Tapao Air Force Base.  At times, he worked at the fence and recalls seeing a lack of vegetation outside the fence for several hundred yards.  While the personnel records only mention U-Tapao, he also recalls working at another Air Force base in northern Thailand (but cannot recall the name) and on a road between U-Tapao and a navy base on the coast.  Both the road and the second base had spaces of dead vegetation.  

The RO made an inquiry to the JSRRC and in May 2012, the JSRRC confirmed that the Veteran's unit headquarters was at Camp Friendship, Korat, Thailand, but had men and equipment at sites scattered throughout Northern Thailand with most of the Northeastern signal sites located at Thailand Air Bases.  The unit history does not document the use or storage of tactical herbicides at Camp Friendship or U-Tapao.  It also is unclear if Camp Friendship was located at the Air Base at Korat, Thailand where C & P determined herbicides were used.

The Veteran was diagnosed with low grade non-Hodgkin's lymphoma in June 1999.  He was in remission after 12 months of chemotherapy.  He had a recurrence that was diagnosed in March 2006, but it appears that after additional treatment, he has remained in remission. 

Evidence of record clearly establishes that the Veteran served at least one of the designated Thailand air bases: U-Tapao.  The Veteran also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board finds the Veteran credible that his duties as a repairman required work on the perimeters of U-Tapao as consistent with the circumstances, conditions, and hardships for service of a radio repairman at that time.  The JSRRC confirmed his unit stationed personnel such as the Veteran at Thailand Air Force Bases.  The JSRRC could not confirm use of herbicides, but it does not preclude herbicide use either.  Their review of the unit history of a radio battalion would not likely reveal herbicide use at U-Tapao one way or the other.  In any event, as noted, the C & P has determined herbicide use occurred in the perimeter areas of U-Tapao.  There also is no evidence in the file that is inconsistent with the Veteran's evidence that he worked on the perimeters of U-Tapao.  

Resolving all doubt in favor of the Veteran, and based on the facts found, the Board has determined that the Veteran was exposed to herbicide agents, to include Agent Orange, during active service in Thailand.  38 C.F.R. § 3.102.  In addition, the Veteran has a current diagnosis of non-Hodgkin's lymphoma as documented by his post-service VA and private treatment notes of record.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Finally, the Veteran's non-Hodgkin's lymphoma is presumed to have been caused by his conceded Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In view of the foregoing discussion, the Board concludes that entitlement to service connection for non-Hodgkin's lymphoma is warranted


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


